

Exhibit 10.20


Re: Retention Bonus


Dear XXXXX,


Because your leadership is very important to the successful execution of our
strategic plans, Aspen Insurance UK Services Limited (the “Company”) wishes to
offer you the incentive arrangement described below to ensure that the Company
will have the benefit of your continued employment and your strong commitment to
the Company.


You will be entitled to a retention bonus in the amount of $[Amount] and set
forth on Exhibit A (the “Retention Bonus”) on [Date], subject to your continued
employment through such date; provided, however, that:


(a)if you experience a Qualifying Termination (as defined below) prior to a
Change in Control of the Company or its ultimate parent company, Aspen Insurance
Holdings Limited (as defined below), you will be entitled to a pro rata portion
of the Retention Bonus equal to the product determined by multiplying (i) the
amount of the Retention Bonus by (ii) a fraction, (A) the numerator of which is
the number of days elapsed from and including [Date] to and including the date
of such Qualifying Termination, and (B) the denominator of which is 1,096, such
payment to be made no later than five business days following such Qualifying
Termination, and


(b)if you experience a Qualifying Termination on or after a Change in Control,
you will be entitled to payment of the full Retention Bonus no later than five
business days following such Qualifying Termination.


Except as specifically provided in the immediately preceding sentence, if your
employment with the Company terminates for any reason, you will forfeit any
right to receive the Retention Bonus.


For purposes of this letter:


(a)“Cause” means the occurrence of any one or more of the following:


(i)your willful and continued failure to perform substantially your duties with
the Company, or


(ii)your willful engaging in illegal conduct or gross misconduct that is
materially and demonstrably injurious to the Company.


The existence of Cause will be determined in the good faith, reasonable judgment
of the Company; provided, however, on or after a Change in Control, any
determination of Cause by the Company will be subject to de novo review by a
court of competent jurisdiction.


(b) “Change in Control” has the meaning set forth in the Aspen Insurance
Holdings Limited 2013 Share Incentive Plan.




--------------------------------------------------------------------------------








(c)“Disability” means your absence from your duties with the Company on a
full-time basis for 180 consecutive business days as a result of incapacity due
to mental or physical illness that is determined to be total and permanent by a
physician selected by the Company or its insurers and reasonably acceptable to
you or your legal representative.


(d)“Qualifying Termination” means a termination of your employment (i) by the
Company without Cause (including as a result of death or Disability), or (ii) by
you if (A) the Company requires you to relocate to a facility more than 35 miles
from your current location, (B) your level of base salary or bonus potential is
materially reduced, or (C) following a Change in Control only, there is a
material diminution in your role, title or responsibilities; provided that in
order to invoke a termination described in clause (ii) you must (I) provide
written notice to the Company of the existence of one or more of the conditions
described in clauses (A),
(B) or (C) above within 90 days following the occurrence of such condition or
conditions, in which case the Company shall have 30 days following receipt of
such written notice during which it may remedy the condition, and (II) in the
event that the Company fails to remedy such condition during such 30-day period,
terminate employment, if at all, within 90 days following the end of such 30-day
period.


The terms of this letter will be in addition to the terms of any employment
agreement between you and the Company (your “Employment Agreement”) provided
that, in the event of any conflict between the terms of this letter and the
terms of your Employment Agreement, the terms of this letter shall prevail.
Where no such Employment Agreement exists, you acknowledge that your employment
remains “at will” and may be terminated by either you or the Company at any time
and for any reason.


This letter may not be amended or modified, except by an agreement in writing
signed by you and the Company. This letter shall be binding upon any successor
of the Company or its businesses (whether direct or indirect, by purchase,
merger, consolidation or otherwise), in the same manner and to the same extent
that the Company would be obligated under this letter if no succession had taken
place. In the case of any transaction in which a successor would not by the
foregoing provision or by operation of law be bound by this letter, the Company
shall require such successor expressly and unconditionally to assume and agree
to perform the Company’s obligations under this letter, in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place. The term “Company,” as used in this letter, shall
mean the Company as hereinbefore defined and any successor or assignee to the
business or assets which by reason hereof becomes bound by this letter.


This letter shall be governed by, and construed in accordance with, the laws of
[Country], without reference to its conflict of law rules. All benefits
hereunder are subject to withholding for applicable income and payroll taxes or
otherwise as required by law.


Please be mindful of the fact that the Company has made this retention bonus
opportunity available to a select group of employees of the Company. Please keep
confidential the fact that you have received this letter as well as the contents
of this letter. Your right to receive the Retention Bonus is subject to you
keeping the award confidential; provided, however, that a violation of this
condition may not serve as a basis for forfeiture of the Retention Award
following a Change in Control.


We look forward to a very promising future. In order to be eligible to receive
these benefits, it is important that you sign this letter and return it to
[Name] as soon as practicable.




Very truly yours,


/s/ Mike Cain


Mike Cain
Group General Counsel




--------------------------------------------------------------------------------






Exhibit A


RETENTION BONUS [NAME]


Retention Bonus: $[Amount]




Accepted and Acknowledged:


____________________________________






Date Signed:


_____________________________________














